917 F.2d 22Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Hufford W. RIFE, Plaintiff-Appellant,v.UNITED MINE WORKERS OF AMERICA HEALTH AND RETIREMENT FUNDS,Defendant-Appellee.
No. 90-2129.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 25, 1990.Decided Oct. 26, 1990.

Appeal from the United States District Court for the Western District of Virginia, at Abingdon.  Glen M. Williams, Senior District Judge.  (CA-88-53-A)
Hufford W. Rife, appellant pro se.
Angela Turkett Kennedy, UMWA Health & Retirement Funds, Washington, D.C., for appellee.
W.D.Va.
AFFIRMED.
Before K.K. HALL, MURNAGHAN and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Hufford W. Rife appeals from the district court's order denying his motion for reversal of his motion for reinstatement.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Rife v. UMWA Health and Retirement Funds, CA-88-53-A (W.D.Va. June 22, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.